Name: 2013/686/EU: Commission Implementing Decision of 25Ã November 2013 amending Decision 2009/861/EC on transitional measures under Regulation (EC) NoÃ 853/2004 of the European Parliament and of the Council as regard the processing of non-compliant raw milk in certain milk processing establishments in Bulgaria (notified under document C(2013) 8031) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: European Union law;  Europe;  agri-foodstuffs;  health;  food technology;  processed agricultural produce
 Date Published: 2013-11-27

 27.11.2013 EN Official Journal of the European Union L 316/50 COMMISSION IMPLEMENTING DECISION of 25 November 2013 amending Decision 2009/861/EC on transitional measures under Regulation (EC) No 853/2004 of the European Parliament and of the Council as regard the processing of non-compliant raw milk in certain milk processing establishments in Bulgaria (notified under document C(2013) 8031) (Text with EEA relevance) (2013/686/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular Article 9(2) thereof, Whereas: (1) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators. Those rules include hygiene requirements for raw milk and dairy products. (2) Commission Decision 2009/861/EC (2) provides for certain derogations from the requirements set out in Subchapters II and III of Chapter I of Section IX of Annex III to Regulation (EC) No 853/2004 for the milk processing establishments in Bulgaria listed in that Decision. That Decision applies until 31 December 2013. (3) Accordingly, certain milk processing establishments listed in Annex I to Decision 2009/861/EC may, by way of derogation from the relevant provisions of Regulation (EC) No 853/2004, process compliant and non-compliant milk provided that the processing of compliant and non-compliant milk is carried out on separate production lines. In addition, certain milk processing establishments listed in Annex II to that Decision may process non-compliant milk without separate production lines. (4) Bulgaria sent to the Commission a revised and updated list of those milk processing establishments on 12 August 2013. (5) In that list, the establishments listed at No 1 (BG 0412010 Bi Si Si Handel OOD), No 4 (BG 2012020 Yotovi OOD) and No 5 (BG 2512020 Mizia-Milk OOD) of the table set out in Annex I to Decision 2009/861/EC have been deleted, as they are now authorised to process only compliant milk to be placed on the intra-Union market. (6) In addition, four establishments currently listed in Annex II to Decision 2009/861/EC have been deleted as they are authorised to place dairy products on the intra-Union market, since they are using only compliant milk. Those establishments were listed in the table in Annex II to Decision 2009/861/EC at No 8 (1312023 Inter-D OOD), No 71 (BG 2512001 Mladost-2002 OOD), No 91 (BG 2012019 Hemus-Milk komers OOD) and No 95 (2712005 Nadezhda OOD). (7) In addition, Bulgaria has informed the Commission that, since the date Decision 2009/861/EC took effect, the proportion of raw milk that complies with the requirements of Regulation (EC) No 853/2004, delivered to milk processing establishments in that Member State, has considerably increased. Bulgaria has also established an action plan aimed at covering the entire production chain of milk in that Member State ensuring compliance with Union rules. (8) However, according to the reports submitted by Bulgaria on the basis of Article 5 of Decision 2009/861/EC and to the information provided to the Commission by that Member State on 1 August 2013, the milk sector in Bulgaria is still not entirely in conformity with the requirements laid down in Regulation (EC) No 853/2004. (9) Considering the efforts made by Bulgaria to bring the milk sector in compliance with the Union rules, with a constant diminution of farms producing non-compliant milk since 2009, it is appropriate to extend the application of the measures provided for in Decision 2009/861/EC until 31 December 2015. (10) Bulgaria should provide regular updates to the Commission on the progress made in order to demonstrate that the target of compliance with the Union criteria can be achieved before the end of the period of application of Decision 2009/861/EC, as extended by this Decision. (11) Decision 2009/861/EC should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2009/861/EC is amended as follows: (1) in Article 2, the date 31 December 2013 is replaced by 31 December 2015; (2) in Article 3, the date 31 December 2013 is replaced by 31 December 2015; (3) the following Article 4a is inserted: Article 4a 1. Bulgaria shall take appropriate measures to ensure that the number of holdings producing non-compliant milk is reduced as follows: (a) before 30 November 2014, by at least 30 % as compared to the number of such holdings registered on 1 September 2013; (b) before 31 May 2015, by at least 60 % as compared to the number of such holdings registered on 1 September 2013. 2. In case Bulgaria does not meet the targets for the reduction of the number of holdings referred to in paragraph 1, the Commission shall adopt appropriate measures.; (4) Article 5 is replaced by the following: Article 5 1. Bulgaria shall submit reports to the Commission on the measures taken in accordance with Article 4a(1) and the progress made in bringing the following in compliance with Regulation (EC) No 853/2004: (a) production holdings producing non-compliant milk; (b) the system for collecting and transporting non-compliant milk. The reports for 2014 shall be submitted to the Commission by 30 June and 31 December 2014, at the latest, and the reports for 2015 by 31 May and 31 October 2015, at the latest. The reports shall be submitted in the form set out in Annex III. 2. The Commission shall closely monitor the progress in bringing the raw milk processed by the establishments listed in Annexes I and II in compliance with the requirements laid down in Regulation (EC) No 853/2004.; (5) in Article 6, the date 31 December 2013 is replaced by 31 December 2015; (6) Annexes I and II are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 November 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 314, 1.12.2009, p. 83. ANNEX ANNEX I List of milk establishments permitted to process compliant and non-compliant milk as referred to in Article 2 No Veterinary No Name of establishment Town/Street or Village/Region 1 BG 0612027 Mlechen ray-2  EOOD gr. Vratsa kv. Bistrets  2 BG 0612043 ET Zorov-91  Dimitar Zorov  gr. Vratsa Mestnost Parshevitsa  3 BG 2112001 Rodopeya  Belev  EOOD Ul. Trakya  20 Smolyan 4 BG 1212001 S i S-7  EOOD gr. Montana Vrachansko shose  1 5 BG 2812003 Balgarski yogurt  OOD s. Veselinovo, obl. Yambolska ANNEX II List of milk processing establishments permitted to process non-compliant milk as referred to as referred to in Article 3 No Veterinary No Name establishment Town/Street or Village/Region 1 BG 2412037 Stelimeks  EOOD s. Asen 2 0912015 Anmar  OOD s. Padina obsht. Ardino 3 0912016 OOD Persenski  s. Zhaltusha obsht. Ardino 4 1012014 ET Georgi Gushterov DR  s. Yahinovo 5 1012018 Evro miyt end milk  EOOD gr. Kocherinovo obsht. Kocherinovo 6 1112017 ET Rima-Rumen Borisov  s. Vrabevo 7 1612049 Alpina-Milk  EOOD s. Zhelyazno 8 1612064 OOD Ikay  s. Zhitnitsa obsht. Kaloyanovo 9 2112008 MK Rodopa milk  s. Smilyan obsht. Smolyan 10 2412039 Penchev  EOOD gr. Chirpan ul. Septemvriytsi  58 11 2512021 Keya-Komers-03  EOOD s. Svetlen 12 0112014 ET Veles-Kostadin Velev  gr. Razlog ul. Golak  14 13 2312041 Danim-D.Stoyanov  EOOD gr. Elin Pelin m-st Mansarovo 14 0712001 Ben Invest  OOD s. Kostenkovtsi obsht. Gabrovo 15 1512012 ET Ahmed Tatarla  s. Dragash voyvoda, obsht. Nikopol 16 2212027 Ekobalkan  OOD gr. Sofia bul Evropa  138 17 2312030 ET Favorit-D.Grigorov  s. Aldomirovtsi 18 2312031 ET Belite kamani  s. Dragotintsi 19 BG 1512033 ET Voynov-Ventsislav Hristakiev  s. Milkovitsa obsht. Gulyantsi 20 BG 1512029 Lavena  OOD s. Dolni DÃbnik obl. Pleven 21 BG 1612028 ET Slavka Todorova  s. Trud obsht. Maritsa 22 BG 1612051 ET Radev-Radko Radev  s. Kurtovo Konare obl. Plovdiv 23 BG 1612066 Lakti ko  OOD s. Bogdanitza 24 BG 2112029 ET Karamfil Kasakliev  gr. Dospat 25 BG 0912004 Rodopchanka  OOD s. Byal izvor obsht. Ardino 26 0112003 ET Vekir  s. Godlevo 27 0112013 ET Ivan Kondev  gr. Razlog Stopanski dvor 28 0212037 Megakomers  OOD s. Lyulyakovo obsht. Ruen 29 0512003 SD LAF-Velizarov i sie  s. Dabravka obsht. Belogradchik 30 0612035 OOD Nivego  s. Chiren 31 0612041 ET Ekoprodukt-Megiya-Bogorodka Dobrilova  gr. Vratsa ul. Ilinden  3 32 0612042 ET Mlechen puls-95  Tsvetelina Tomova  gr. Krivodol ul. Vasil Levski  33 1012008 Kentavar  OOD s. Konyavo obsht. Kyustendil 34 1212031 ADL  OOD s. Vladimirovo obsht. Boychinovtsi 35 1512006 Mandra  OOD s. Obnova obsht. Levski 36 1512008 ET Petar Tonovski-Viola  gr. Koynare ul. Hr.Botev  14 37 1512010 ET Militsa Lazarova-90  gr. Slavyanovo, ul. Asen Zlatarev  2 38 1612024 SD Kostovi  EMK  gr. Saedinenie ul. L.Karavelov  5 39 1612043 ET Dimitar Bikov  s. Karnare obsht. Sopot  40 1712046 ET Stem-Tezdzhan Ali  gr. Razgrad ul. Knyaz Boris  23 41 2012012 ET Olimp-P.Gurtsov  gr. Sliven m-t Matsulka  42 2112003 Milk-inzhenering  OOD gr.Smolyan ul. Chervena skala  21 43 2112027 Keri  OOD s. Borino, obsht. Borino 44 2312023 Mogila  OOD gr. Godech, ul. Ruse  4 45 2512018 Biomak  EOOD gr. Omurtag ul. Rodopi  2 46 2712013 Ekselans  OOD s. Osmar, obsht. V. Preslav 47 2812018 ET Bulmilk-Nikolay Nikolov  s. General Inzovo, obl. Yambolska 48 2812010 ET Mladost-2-Yanko Yanev  gr. Yambol, ul. Yambolen  13 49 BG 1012020 ET Petar Mitov-Universal  s. Gorna Grashtitsa obsht. Kyustendil 50 BG 1112016 Mandra IPZHZ  gr. Troyan ul. V.Levski  281 51 BG 1712042 ET Madar  s. Terter 52 BG 0912011 ET Alada-Mohamed Banashak  s. Byal izvor obsht. Ardino 53 1112026 ABLAMILK  EOOD gr. Lukovit ul. Yordan Yovkov  13 54 1312005 Ravnogor  OOD s. Ravnogor 55 1712010 Bulagrotreyd-chastna kompaniya  EOOD s. Yuper Industrialen kvartal 56 2012011 ET Ivan Gardev 52  gr. Kermen ul. Hadzhi Dimitar  2 57 2012024 ET Denyo Kalchev 53  gr. Sliven ul. Samuilovsko shose  17 58 2112015 OOD Rozhen Milk  s. Davidkovo, obsht. Banite 59 2112026 ET Vladimir Karamitev  s. Varbina obsht. Madan 60 2312007 ET Agropromilk  gr. Ihtiman ul. P.Slaveikov  19 61 BG 1812008 Vesi  OOD s. Novo selo 62 BG 2512003 Si Vi Es  OOD gr. Omurtag Promishlena zona 63 BG 2612034 ET Eliksir-Petko Petev  s. Gorski izvor 64 0812030 FAMA  AD gr. Dobrich bul. Dobrudzha  2 65 0912003 Koveg-mlechni produkti  OOD gr. Kardzhali Promishlena zona 66 1412015 ET Boycho Videnov  Elbokada 2000  s. Stefanovo obsht. Radomir 67 1712017 Diva 02  OOD gr. Isperih ul. An.Kanchev  68 1712037 ET Ali Isliamov  s. Yasenovets 69 1712043 Maxima milk  OOD s. Samuil 70 2012010 Saray  OOD s. Mokren 71 2012032 Kiveks  OOD s.Kovachite 72 2012036 Minchevi  OOD s. Korten 73 2212009 Serdika-94  OOD gr. Sofia kv. Zheleznitza 74 2312028 ET Sisi Lyubomir Semkov  s. Anton 75 2312033 Balkan spetsial  OOD s. Gorna Malina 76 2312039 EOOD Laktoni  s. Ravno pole, obl. Sofiyska 77 2412040 Inikom  OOD gr. Galabovo ul. G.S.Rakovski  11 78 2512011 ET Sevi 2000-Sevie Ibryamova  s. Krepcha obsht. Opaka 79 2612015 ET Detelina 39  s. Brod 80 2812002 Arachievi  OOD s. Kirilovo, obl. Yambolska 81 BG 1612021 ET Deni-Denislav Dimitrov-Ilias Islamov  s. Briagovo obsht. Gulyantsi 82 2012008 Raftis  EOOD s. Byala 83 2112023 ET Iliyan Isakov  s. Trigrad obsht. Devin 84 2312020 MAH 2003  EOOD gr. Etropole bul. Al. Stamboliyski  21